RMRG
 
AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW INSTRUCTIONS
 
THIS AGREEMENT OF PURCHASE AND SALE AND JOINT ESCROW INSTRUCTIONS ("Agreement")
is made and entered into as of the date last written below the signatures of the
parties hereto ("Effective Date"), by and between Retail Opportunity Investments
Corp and/or assignee ("Buyer") and PPSC, LLC and 15717 Downey Ave LLC
("Seller"), collectively, the "Parties" and individually, a "Party". Buyer shall
deposit the sum of Two Hundred Fifty Thousand Dollars ($250,000) ("Earnest Money
Deposit") with Escrow Holder within three (3) calendar days following the
signing of the Purchase and Sale Agreement ("Agreement"). This sum is a deposit
(including any increases pursuant to Paragraphs 3 (Prorations) collectively
referred to as the "Deposit") to be applied to the purchase price of the
approximately 95,072_square foot shopping center, whose legal description will
be made a part as "Exhibit A" hereafter referred to as (the "Property"), located
in the City of Paramount, County of Los Angeles, State of California, and more
particularly described as follows:
 
ADDRESS: NWC Downey Avenue & Alondra Boulevard, Paramount, California
 
APN: 6270-020-040, 6270-020-041, 6270-020-042, 6270-020-043, 6270-020-044,
6270-020-045, 6270-020-
 
046. 6270-020-046, 6270-020-047, 6270-020-048, 6270-020-049
 
TERMS AND CONDITIONS
 
Seller agrees to sell the Property, and Buyer agrees to purchase the Property,
on the following terms and conditions:
 
1)  
PURCHASE PRICE: The purchase price for the Property is Eighteen Million One
Hundred Forty Thousand Dollars ($18,140,000) (the "Purchase Price"). The balance
of the Purchase Price shall be payable in immediately available funds at close
of escrow pursuant to the terms stated below.

 
2)  
ESCROW: Upon signing of the Agreement, Seller and Buyer shall open escrow
("Opening of Escrow") withLawyers Title, 4100 Newport Place Drive, Suite #120,
Newport Beach, CA 92660, attention: Joy Eaton telephone (949) 724-3145 facsimile
(949) 271-5762 ("Escrow Holder") by the deposit of a copy of this Purchase
Agreement ("Agreement") with the Escrow Holder. Seller and Buyer agree to
prepare and execute such escrow instructions as may be necessary and appropriate
to close the transaction based on all terms and conditions of this Agreement.
Should said instructions fail to be executed as required, Escrow Holder shall
and is hereby directed to cancel escrow pursuant to the terms and conditions of
this Agreement. Close of escrow (or the "Closing Date"), which shall mean the
date on which the deed transferring title is recorded in the office of the
County Recorder of Los Angeles shall occur on or before seven (7) days from the
expiration of the "Due Diligence Period" or December 22, 2009 whichever comes
first. Escrow fees shall be shared equally by Buyer and Seller. Unless otherwise
set forth herein, all other closing costs shall be paid in accordance with the
custom in the county in which the Property is located. Contemporaneous with
Buyer's execution and delivery of this Agreement, Buyer has delivered to Seller
and Seller hereby acknowledges the receipt of One Hundred Dollars ($100.00)
("Independent Contract Consideration"), which amount the parties bargained for
and agreed as consideration for Buyer's exclusive right to inspect and purchase
the Property pursuant to this Agreement and for Seller's execution, delivery and
performance of this Agreement. The Independent Contract Consideration is in
addition to and independent of any other consideration or payment provided in
this Agreement, is nonrefundable, and is fully earned and shall be retained by
Seller notwithstanding any other provision of this Agreement.

 
3)  
PRORATIONS: Real Property ad valorem taxes, rents, NNN & CAM reconciliation
shall be prorated on a calendar year basis as of the Closing Date. All utility
accounts shall be closed as of the Closing Date and Seller shall be responsible
for all charges for service through the Closing Date. Buyer shall be responsible
for reopening and reinstituting utility service following the Closing Date.
Within one hundred eighty (180) days following the Closing Date (or such earlier
date after the Closing Date when such figures are available), Seller and Buyer
shall reprorate real and personal property taxes and other items of income and
expenses based upon actual bills or invoices received after the Closing Date (if
original prorations were based upon estimates) and any other items necessary to
effectuate the intent of the parties that all income and expense items be
prorated as provided above in this Section 3. Any reprorated items shall be
promptly paid to the party entitled thereto

 
4)  
TITLE: Within five (5) days from the signing of the Agreement, Seller shall
procure and cause to be delivered to Buyer, at Seller's cost, a current
commitment for title insurance report ("Preliminary Title Report") issued by
Lawyers Title, 4100 Newport Place Drive, Suite #120, Newport Beach, CA 92660,
attention: Barbie Herndon telephone (949) 724-3161 facsimile (949) 930-9392,
(the "Title Company") on the Property together with complete and legible copies
of all underlying documents which will remain as exceptions to Buyer's policy of
title insurance, including but not limited to, conditions, covenants and
restrictions, agreements, deed restrictions, and easements along with a plat map
drawn by the title company reflecting the location of all easements and other
exceptions affecting the Property which are located of record drawn and
identified on the plat map. Buyer shall have ten (10) days from receipt to
either approve in writing the exceptions contained in said title report or
specify in writing any exceptions to which Buyer reasonably objects. If Buyer
objects to any exceptions, Seller shall, within five (5) calendar days after
receipt of Buyer's objections, deliver to Buyer written notice that either (i)
Seller will, at Seller's expense, remove the exception(s) to which Buyer has
objected before the Closing Date or (ii) Seller is unwilling or unable to
eliminate said exception(s). If Seller fails to so notify Buyer or states in
such notice that it is unwilling or unable to remove any such exception by the
Closing Date, Buyer may elect to terminate this Agreement and receive back the
entire Deposit, in which event Buyer and Seller shall have no further
obligations under this Agreement; or, alternatively, Buyer may elect to purchase
the Property subject to such exception(s). Notwithstanding any provision herein
to the contrary, Seller shall cause all judgments, deeds of trust, mechanics
liens or other financial encumbrances to be removed prior to (or upon) the
Closing Date, without the requirement of any notice of objection by Buyer.

 
 
 
Page 1of 18

--------------------------------------------------------------------------------

 



Seller shall convey by Grant Deed to Buyer or to such other person or entity as
Buyer may specify prior to the Closing Date marketable fee title subject only to
the exceptions approved by Buyer in accordance with this Agreement. Title shall
be insured by an owner's standard Title Policy issued by the Title Company in
the amount of the Purchase Price with premium paid by Seller. Buyer reserves the
right to upgrade the title insurance to acquire endorsements to the title policy
at Buyer's expense. Buyer further reserves the right to have the legal
description resulting from Buyer's ALTA survey substituted for Exhibit A
(attached hereto and made an integral part hereof) and utilize the ALTA legal
description for any other forms or documents Buyer requires to complete and
record this transaction. Prior to the Closing Date, Seller shall deliver fully
executed originals of the Grant Deed and Bill of Sale and General Assignment in
form and substance as set forth on Schedule 1.
 
Buyer reserves the right to assign this Agreement to a newly formed LLC or other
legal entity provided Buyer retains a majority ownership interest, in which case
Buyer shall be released from its obligations hereunder.
 
5)  
FINANCING CONTINGENCIES: NOT APPLICABLE — ALL CASH.

 
6)  
INSPECTION CONTINGENCIES:

 
6.1) BOOKS AND RECORDS: To the extent they are in Sellers possession, within
three (3) days from the signing of this Agreement, Seller agrees to provide
Buyer with legible copies of the rent roll, all leases ("Leases"), service and
other contracts ("Contracts"), latest tax bills, CC&R's, Seller Certified
Operating Statements for, 2008, and ytd 2009, construction and equipment
warranties, Natural Hazard Disclosure (Seller shall procure and cause to be
delivered to Buyer from a professional provider the "Natural Hazards
Disclosures" which shall mean whether the Property is located within: (1)
Special Flood Hazard Area; (2) Dam Failure Inundation Area; (3) Earthquake
Fault-Zone; (4) Seismic Hazard Zone; (5) High Fire Severity Area; and/or (6)
Wildland Fire Area. Seller represents and warrants that, unless otherwise noted
by Seller to Buyer in writing, Seller is unaware of any inaccuracies in the
Natural Hazard Disclosures); available environmental reports, available surveys,
available building plans and available real estate related documents in Sellers'
possession or control (collectively, the "Books and Records").
 
Buyer shall acknowledge receipt, in writing, of legible copies of the items
provided by Seller.
 
6.2) INSPECTION: Buyer shall have twenty-one (21) calendar days from the signing
of this Agreement and the receipt of all the Books and Records defined in 6.1
above to inspect the Property ("Due Diligence Period"), including, but not
limited to the title, soil conditions and the presence or absence of hazardous
materials on or about the Property and the feasibility of Buyer's intended use
of the Property. If Buyer notifies Seller, in writing, on or before the end of
the Due Diligence Period that the Property in unsuitable to Buyer for any
reason, in its sole discretion, then this Agreement shall be null and void,
Buyer's Earnest Money Deposit, net of cancellation fees, if any, shall be
returned, and Buyer and Seller shall have no further obligations hereunder.
Buyer's failure to remove inspection contingencies will be deemed unapproved and
this Agreement will be null and void, Buyer and Seller will have no further
obligations to one another and Buyer's Earnest Money Deposit will be returned to
Buyer.
 
During the Due Diligence Period, Buyer shall be permitted the opportunity to
conduct any reasonable inspection which Buyer deems necessary upon the Property,
at Buyer's sole risk and cost at a reasonable time upon at least one (1)
business day prior notice to Seller. Seller shall have the right to have a
representative present at all such inspections on the Property. Buyer shall not
disturb or interfere with any tenants and all such rights to study, evaluate,
inspect, test or investigate any leased premises shall be subject to any
applicable tenants' rights pursuant to any Leases. Buyer shall treat all
information obtained by Buyer pursuant to the terms of this Agreement as
strictly confidential and such obligations shall survive Closing or termination
hereof. Buyer acknowledges that Buyer shall inspect, test and investigate or
have the opportunity to study, evaluate, inspect, test and investigate the
Property during the Due Diligence Period. Buyer shall indemnify and hold Seller
harmless from any losses or damages to the Property or to Buyer and its agents
arising out of or in connection with any such inspection conducted (the
"Inspection Risks") including, without limitation, actions or claims for any
damage to any property and any injuries or death to any persons resulting
therefrom and reasonable attorney's fees and expenses.
 
At the conclusion of the Due Diligence Period provided Buyer has approved the
inspection and reviewed and approved the Books and Records, Buyer shall deposit
an additional $250,000 into escrow (additional Earnest Money Deposit).
 
6.3) STATE AND LOCAL LAWS: During the Due Diligence Period, Buyer may
investigate State and local laws to determine whether the Property must be
brought into compliance with minimum energy conservation or safety standards or
similar retrofit requirements as a condition of sale or transfer and the cost
thereof.
 
To the best of Seller's actual knowledge, Seller represents and warrants to
Buyer that Seller has no actual knowledge, without independent inquiry, of any
such conditions, requirements and/or obligations as of the Effective Date of
this Agreement.
 
6.4) CLOSING CONTINGENCIES: If one or more of the following Closing Conditions
are not satisfied or waived by Buyer prior to the Closing Date, Buyer may elect
to cancel this Agreement and terminate the Escrow upon written notice by Buyer
to Seller of such election, whereupon Escrow Holder shall promptly refund to
Buyer the Deposit, including any interest:
(a)  
There shall have occurred no material adverse change in the physical condition
of the Property (defined as a loss exceed $500,000 to repair);

(b)  
Seller shall not enter into any new Leases, Contracts or agreements for the
Property without Buyer's written consent. Buyer shall approve or disapprove any
new Leases, Contracts or agreements submitted by Seller within five (5) calendar
days. Buyer shall not unreasonably withhold their consent;

(c)  
The Title Company shall be committed to issue to Buyer at the Closing a CLTA
Title Policy insuring title to the Property vested in Buyer in the aggregate
amount of the Purchase Price subject only to the requirements and title
exceptions shown on the title commitment delivered pursuant to Paragraph 4 to
which Buyer has not objected. All endorsements thereto are at the sole cost of
Buyer, unless purchased by Seller to cure a title exception to which Buyer has
objected; and

(d)  
Seller shall have performed all of the obligations required to be performed by
Seller under this Agreement.

 
If any of the foregoing conditions have not been satisfied or performed or
waived in writing by Buyer during the Due Diligence Period (or, with respect to
6.4(a) through 6.4(d), prior to Closing), Buyer shall have the right, at Buyer's
option, either: (i) to terminate this Agreement by giving written notice to
Seller on or before the end of the Due Diligence Period, in which event all
rights and obligations of Seller and Buyer under this Agreement shall expire,
and this Agreement shall become null and void; or (ii) if such failure of
condition constitutes a breach of representation or warranty by Seller,
constitutes a failure by Seller to perform any of the terms, covenants,
 
 
Page 2of 18

--------------------------------------------------------------------------------

 
conditions, agreements, requirements, restrictions or provisions of this
Agreement, or otherwise constitutes a default by Seller under this Agreement, to
exercise such rights and remedies as may be provided for by law or in equity.
 
7)  
ESTOPPEL CERTIFICATE CONTINGENCY: Buyer hereby instructs Seller to use Sellers
standard Estoppel Certificate (attached as "Exhibit B").

 
Within five (5) days following the Effective Date , Seller shall complete and
deliver Estoppel Certificates to Buyer for approval. Buyer's failure to
disapprove any Estoppel Certificate within two (2) days after receipt shall be
deemed Buyer's approval thereof. Upon the timely disapproval of this condition,
the Agreement shall terminate and Buyer's Earnest Money Deposit shall be
returned to Buyer. Within two(2) days following Seller's receipt of the
completed Estoppel Certificates (the "Final Estoppel Certificates") from Buyer,
Seller shall deliver Final Estoppel Certificates to each tenant at the Property.
Within two (2) days of the Closing Date, Seller shall collect and return to
Buyer executed Final Estoppel Certificates (i) from all anchor tenants (any
tenant leasing 10,000 or more rented square footage of the Property) and (ii)
representing no less than seventy-five percent (75%) of the remaining rented
square footage of the Property. As a Closing condition for Buyer's Benefit: (A)
Buyer shall have received the executed Final Estoppel Certificates in at least
the percentage referenced above in the form delivered or in such other form as
specified by the applicable lease ; and (B) none of the executed Final Estoppel
Certificates shall have disclosed any materially adverse information.
 
If either (a) Seller fails to timely deliver Final Estoppel Certificates from
the all anchor tenants and seventy five percent (75%) of the remaining tenants
at the Property, or (b) Buyer reasonably disapproves any Final Estoppel
Certificate, and Seller cannot cause such tenant(s) to execute substitute Final
Estoppel Certificates which are reasonably satisfactory to Buyer prior to the
Closing Date, Buyer may either (i) terminate this Agreement by delivering
written notice to the Seller and the Escrow Holder of its election of the same,
or (ii) delay the Closing Date for up to thirty (30) days to allow Seller
additional time to obtain Final Estoppel Certificates from all Property tenants.
If either (x) Seller has not delivered Final Estoppel Certificates to Buyer by
the end of additional thirty (30) day period, or (y) Buyer reasonably
disapproves any Final Estoppel Certificate, and Seller cannot cause such tenant
to execute a substitute Final Estoppel Certificate which is reasonably
satisfactory to Buyer prior to the Closing Date (as the same may have been
extended), Buyer shall have the right to either (AA) terminate this Agreement by
delivering written notice to the Seller and the Escrow Holder of its election of
the same, or (BB) proceed to the Closing notwithstanding Seller's failure to
deliver the missing Final Estoppel Certificates (provided that Seller shall
execute and deliver a substitute Final Estoppel Certificates for any such non
delivering tenant). If Buyer terminates this Agreement in accordance with the
foregoing, the entire Deposit shall be immediately returned to Buyer (without
the need for any additional instructions by either party hereto), and thereafter
neither party shall have any further rights or obligations hereunder, except as
specifically provided in this Agreement.
 
8)  
DEPOSIT TRANSFER: Buyer's deposit shall remain with Escrow Holder until removal
of the Inspection Contingencies set forth in Paragraph(s) 4 and 6 hereof. Upon
removal of said contingencies, Buyer's deposit of Five Hundred Thousand Dollars
($500,000) ("Earnest Money Deposit") shall become immediately non-refundable and
applicable to the Purchase Price. Buyer acknowledges and agrees that, in the
event Buyer defaults on this Agreement after removal of contingencies, Buyer's
Deposit is non-refundable and is forfeited to Seller. Seller shall hold Buyer's
Deposit subject to the remaining terms and conditions of this Agreement. If the
Property is made unmarketable by Seller, or acts of God, or Seller should
default on this Agreement, the Deposit shall be returned to Buyer.

 
9)  
CONDITION OF PROPERTY: Seller shall maintain the Property in the same manner as
it has maintained the Property prior to the date hereof pursuant to its normal
course of business, subject to reasonable wear and tear and further subject to
destruction by casualty or other events beyond the control of Seller.

 
It is understood and agreed that the Property is being sold "as is"; that Buyer
has, or will have prior to the Closing Date, inspected the Property; and that
Seller makes no representation or warranty as to the physical condition or value
of the Property or its suitability for Buyer's intended use.
 
Buyer's initials _/s/ ST_____                                   Seller's
Initials _/s/ MB___
 
10)  
RISK OF LOSS: Risk of loss to the Property, including without limitation,
physical damage or actual or threatened taking, shall be borne by Seller until
title has been conveyed to Buyer. In the event that the improvements on the
Property are materially destroyed or materially damaged between the Effective
Date of this Agreement (defined as a loss exceed $500,000 to repair) and the
date title is conveyed to Buyer, or if any portion of the property is taken (or
threatened to be taken) by eminent domain, act of terrorism or deed in lieu
thereof, Buyer shall have the option of demanding and receiving back the entire
Deposit and being released from all obligations hereunder, or alternatively,
taking such portion of the Property and improvements as Seller can deliver. Upon
Buyer's physical inspection and approval of the Property, Seller shall maintain
the Property through close of escrow in the same condition and repair as
approved, reasonable wear and tear excepted.

 
11)  
POSSESSION: Exclusive possession of the Property shall be delivered to Buyer on
Closing Date

 
12)  
REMEDIES:

 
Liquidated Damages; Seller's Remedies. IN THE EVENT THE CLOSING AND THE
CONSUMMATION OF THE TRANSACTION HEREIN CONTEMPLATED DO NOT OCCUR AS HEREIN
PROVIDED BY REASON OF ANY BREACH OF BUYER, BUYER AND SELLER AGREE THAT IT WOULD
BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES WHICH SELLER MAY
SUFFER AS A RESULT THEREOF. THEREFORE, BUYER AND SELLER DO HEREBY AGREE THAT A
REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER IN THE
EVENT THAT BUYER BREACHES THIS AGREEMENT AND FAILS TO COMPLETE THE PURCHASE OF
THE PROPERTY IS AND SHALL BE, AS SELLER'S SOLE AND EXCLUSIVE REMEDY (WHETHER AT
LAW OR IN EQUITY), AND AS THE FULL, AGREED AND LIQUIDATED DAMAGES FOR SUCH
BREACH, AN AMOUNT EQUAL TO THAT PORTION OF THE DEPOSIT WHICH HAS BEEN DEPOSITED
BY BUYER INTO ESCROW AT THE TIME OF THE BUYER'S BREACH.


 
Page 3of 18

--------------------------------------------------------------------------------

 
 

   /s/ MB    /s/ ST      SELLER'S INITIALS    BUYER'S INITIALS  

 
Buyer's Remedies. In the event Seller fails to perform its obligations pursuant
to this Agreement for any reason, then Buyer shall elect, as its sole remedy,
either to: (i) terminate this Agreement by giving Seller written notice of such
election on or prior to the Closing Date, in which case (a) the entire Deposit
shall be promptly delivered to Buyer and thereafter neither party shall have any
further rights or obligations hereunder, except as specifically provided in this
Agreement, and (b) Seller shall pay to Buyer an amount equal to its actual
out-of-pocket third party costs and expenses incurred in connection with its
contemplated acquisition of the Property in an amount not to exceed Fifty
Thousand Dollars($50,000); or (ii) enforce specific performance of this
Agreement. The remedies set forth in subclauses (i) and (ii) hereinabove are
Buyer's sole and exclusive remedies with respect to Seller's default, and Buyer
waives any and all other remedies as may be available at law or in equity in
connection with such Seller's default (subject, however, to Buyer's right to
recover its reasonable attorneys' fees and court costs pursuant to Section 17
below).
 

   /s/ MB    /s/ ST      SELLER'S INITIALS    BUYER'S INITIALS  

 
13)  
SELLER EXCHANGE: Buyer agrees to cooperate should Seller elect to sell the
Property as part of a like-kind exchange under IRC Section 1031. Seller's
contemplated exchange shall utilize a qualified intermediary and shall not
impose upon Buyer any additional liability or financial obligation, nor shall
Buyer be obligated to enter into any other contracts or agreements (other than
acknowledging Seller's assignment of this contract to the qualified intermediary
for the purpose of completing the exchange) and Seller agrees to hold Buyer
harmless from any liability that might arise from such exchange. Seller shall
not be relieved from any of its obligations hereunder as a result of its
entering into the exchange or assigning its rights to the qualified
intermediary, nor shall any time periods hereunder be extended as a result of
Seller's exchange. This Agreement is not subject to or contingent upon Seller's
ability to acquire a suitable exchange property or effectuate an exchange. In
the event any exchange contemplated by Seller should fail to occur, for whatever
reason, the sale of the Property shall nonetheless be consummated as provided
herein.

 
14)  
BUYER EXCHANGE: Seller agrees to cooperate should Buyer elect to purchase the
Property as part of a like-kind exchange under IRC Section 1031. Buyer's
contemplated exchange shall not impose upon Seller any additional liability or
financial obligation, and Buyer agrees to hold Seller harmless from any
liability that might arise from such exchange. This Agreement is not subject to
or contingent upon Buyer's ability to dispose of its exchange property or
effectuate an exchange. In the event any exchange contemplated by Buyer should
fail to occur, for whatever reason, the sale of the Property shall nonetheless
be consummated as provided herein.

 
15)  
AGENCY DISCLOSURE: Seller shall pay Capital Real Estate Advisors a real estate
commission per their separate agreement at the close of escrow. Each party
indemnifies the other with respect to any claim made by any broker, and the
party so incurring or causing such claims shall indemnify, defend and hold
harmless the other party from any loss or damage, including attorney's fees
which said other party suffers because of said claims.

 
16)  
SUCCESSORS & ASSIGNS: This Agreement and any addenda hereto shall be binding
upon and inure to the benefit of the heirs, successors, agents, representatives
and assigns of the parties hereto.

 
17)  
ATTORNEYS' FEES: In any litigation, arbitration or other legal proceeding which
may arise between any of the parties hereto, the prevailing party shall be
entitled to recover its costs, including court costs, and reasonable attorneys'
fees in addition to any other relief to which such party may be entitled up to
$50,000. Each party shall be responsible for its own fees and costs above
$50,000.

 
18)  
TIME: Time is of the essence of this Agreement.

 
19)  
NOTICES: All notices required or permitted hereunder shall be given to the
parties in writing at their respective addresses as set forth below. Should the
date upon which any act required to be performed by this Agreement fall on a
Saturday, Sunday or holiday, the time for performance shall be extended to the
next business day.

 
 
Page 4of 18

--------------------------------------------------------------------------------

 
20)  
FOREIGN INVESTOR DISCLOSURE: Seller and Buyer agree to execute and deliver any
instrument, affidavit or statement, and to perform any act reasonably necessary
to carry out the provisions of this Foreign Investment in Real Property Tax Act
and regulations promulgated there under as well as any comparable statutes
pertaining to sales of real property by non-residents.

 
21)  
ADDENDA: Any addendum attached hereto and either signed or initialed by the
parties shall be deemed a part hereof. This Agreement, including addenda, if
any, expresses the entire agreement of the parties and supersedes any and all
previous agreements between the parties with regard to the Property. There are
no other understandings, oral or written, which in any way alter or enlarge its
terms, and there are no warranties or representations of any nature whatsoever,
either express or implied, except as set forth herein. Any future modification
of this Agreement will be effective only if it is in writing and signed by the
party to be charged.

 
22)  
ACCEPTANCE AND EFFECTIVE DATE: Buyer's signature hereon constitutes an offer to
Seller to purchase the Property on the terms and conditions set forth herein.
Unless acceptance hereof is made by Seller's execution of this Agreement and
delivery of a fully executed copy to Buyer, either in person or by
nationally-recognized overnight delivery service at the address shown below or
by facsimile, this offer shall be null and void, the Deposit shall be returned
to Buyer, and neither Seller nor Buyer shall have any further rights or
obligations hereunder.

 
The "Effective Date" of this Agreement shall be the date last written below the
signatures of the parties hereto.
 
23)  
GOVERNING LAW: This Agreement shall be governed by and construed in accordance
with the laws of the State of California.

 
24)  
OTHER TERMS AND CONDITIONS:

 
24.1) All parties to this Agreement agree that a facsimile signature and signing
in counterpart are legally binding.
 
24.2) Buyer and Seller hereby appoint Escrow Agent as, and Escrow Agent agrees
to act as, "the person responsible for closing" the transaction which is the
subject of this Agreement pursuant to Internal Revenue Code Section 6045(e).
Escrow Agent shall prepare and file all informational returns, including without
limitation, IRS form 1099-S and shall otherwise comply with the provisions of
Internal Revenue Code Section 6045(e). Escrow Agent shall indemnify, protect,
hold harmless and defend Seller, Buyer and their respective attorneys for, from
and against any and all claims, actions, costs, losses, liabilities or expenses
arising out of or in connection with the failure of Escrow Agent to comply with
the provisions of this paragraph section 24.2.
 
24.3) If any term or provision of this Agreement is determined to be invalid,
such invalid term or provision shall be
deleted, and the remainder of this Agreement shall continue in full force and
effect to the same extent as though the invalid term or provision were not
contained herein.
 
24.4) The parties hereto agree to execute acknowledge and deliver such other
documents and instruments as may be reasonably necessary or appropriate to carry
out the full intent and purpose of this Agreement.
 
24.5) Buyer represents and warrants to Seller, with the understanding that
Seller is relying on said representations and warranties in entering into this
Agreement, that Buyer has not: (i) made a general assignment for the benefit of
creditors; (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by Buyer's creditors; (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Buyer's assets; (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Buyer's assets; (v) admitted in writing Buyer's
inability to pay its debts as they come due; or (vi) made an offer of
settlement, extension, or composition to its creditors generally.


Buyer's initials _/s/ ST_____                                   Seller's
Initials _/s/ MB___
 
24.6) Seller Representations and Warranties:
 
In consideration of Buyer entering into this Agreement and as an inducement to
Buyer to acquire the Property, Seller hereby represents and warrants to Buyer as
follows
 
 
Page 5of 18

--------------------------------------------------------------------------------

 
A.  
Seller is not in monetary default or material non-monetary default under any of
such Leases that remains uncured.

 
B.  
To the best of Seller's knowledge there is no pending action, litigation,
condemnation or other proceeding against the Property or against Seller (or any
of its partners or principals) with respect to the Property. There are no
written threats or demands of any litigation, condemnation or other proceeding
against the Property or against Seller (or any of its partners or principals)
with respect to the Property. To the best of Seller's knowledge, there are no
threatened or contemplated actions, suits, arbitrations, claims or proceedings,
at law or in equity, affecting the Property or in which Seller is, or will be, a
party by reason of Seller's ownership of the Property.

 
C.  
To the best of Seller's knowledge Seller has received no written notice from any
governmental authority having jurisdiction over the Property to the effect that
the Property is not currently in compliance with applicable laws and ordinances,
and Seller has no knowledge that the Property is not currently in compliance
with all applicable laws and ordinances.

 
D.  
Other than those which are either (a) cancelable on thirty (30) days' notice
without payment of any fees, or (b) expressly assumed by Buyer in writing at the
Closing, there are no Contracts or other agreements relating to the Property
which will be in force on the Closing Date, and Seller is not in monetary
default or material non-monetary default thereunder that remains uncured.

 
E.  
This Agreement and all agreements, instruments and documents herein provided to
be executed or to be caused to be executed by Seller are and on the Closing Date
will be duly authorized, executed and delivered by and are binding upon Seller.
Seller has the legal capacity and authority to enter into this Agreement and
consummate the transactions herein provided without the consent or joinder of
any other party.

 
F.  
The rent roll and operating statements that will be provided to Buyer by Seller
are complete, true and correct in all material respects. At Closing, Seller will
deliver to Buyer an updated, certified rent roll (current to within five (5)
days of the Closing Date) that will be complete, true and correct in all
material respects.

 
G.  
Neither the execution and delivery of this Agreement and documents referenced
herein, nor the incurrence of the obligations set forth herein, nor the
consummation of the transactions herein contemplated, nor compliance with the
terms of this Agreement and the documents referenced herein conflict with or
result in the material breach of any terms, conditions or provisions of, or
constitute a default under, any bond, note, or other evidence of indebtedness or
any contract, indenture, mortgage, deed of trust, loan, partnership agreement,
lease or other agreements or instruments to which Seller is a party or affecting
the Property.

 
H.  
To the best of Seller's knowledge, there is not any plan, study or effort of any
governmental agency which in any way would materially affect the use of the
Property for its intended uses or any intended public improvements which will
result in any charge being levied against, or any lien assessed upon, the
Property.

 
I.  
To the best of Seller's knowledge, (i) Seller has disclosed any and all notices
of violations received by the Seller with respect to the Property, (ii) all
licenses, approvals, permits and certificates from all applicable governmental
authorities or private parties necessary for all Property alterations completed
by the Seller were obtained prior to the commencement of such alterations, and
(iii) the Property is in compliance with all recorded covenants, conditions,
restrictions, easements and agreements affecting the Property.

 
J.  
Seller is not currently obligated to sell the Property to any party or entity
other than Buyer, nor do there exist any rights of first refusal or options to
purchase the Property.

 
 
Page 6of 18

--------------------------------------------------------------------------------

 
For the purposes of this Agreement the terms "to the best of Seller's knowledge"
shall mean the actual knowledge of Michael H. Mugel, in his sole capacity as
Manager of Seller, without any duty of independent investigation and or
confirmation. Seller's representations and warranties set forth herein shall be
continuing and shall be true and correct as of the Closing Date with the same
force and effect as if remade by Seller in a separate, certificate at that time.
The truth and accuracy of Seller's representations and warranties made herein
shall constitute a condition for the benefit of Buyer to the Closing Date and
shall survive, and shall not merge into, the Closing Date and the recording of
the Deed for a period of six (6) months. Seller shall indemnify, defend and hold
Buyer harmless from and against any and all claims, demands, liabilities,
losses, damages, costs and expenses, including attorney's fees, that may be
suffered by or incurred by Buyer if any representation or warranty set forth in
this Agreement is untrue or incorrect in any material respect.
 
24.7) Patriot Act Compliance. To the extent applicable to Seller, to the best of
Seller's knowledge, Seller has complied in all material respects with the
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001, which comprises Title Ill of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (the "Patriot Act") and the regulations promulgated thereunder, and the
rules and regulations administered by the U.S. Treasury Department's Office of
Foreign Assets Control ("OFAC"), to the extent such Laws are applicable to
Seller. Seller is not included on the List of Specially Designated Nationals and
Blocked Persons maintained by the OFAC, or is a resident in, or organized or
chartered under the laws of, (A) a jurisdiction that has been designated by the
U.S. Secretary of the Treasury under Section 311 or 312 of the Patriot Act as
warranting special measures due to money laundering concerns or (B) any foreign
country that has been designated as non-cooperative with international
anti-money laundering principles or procedures by an intergovernmental group or
organization, such as the Financial Action Task Force on Money Laundering, of
which the United States is a member and with which designation the United States
representative to the group or organization continues to concur.
 
The undersigned Buyer hereby offers and agrees to purchase the above described
Property for the price and upon the terms and conditions herein stated.
 
This offer is made by Buyer to Seller on this 25 day of Nov., 2009. The
undersigned Buyer hereby acknowledges receipt of an executed copy of this
Agreement.
 
SELLER'S ACCEPTANCE
 
The undersigned Seller accepts the foregoing offer and agrees to sell the
Property to Buyer for the price and on the terms and conditions stated herein.
Seller acknowledges receipt of an executed copy of this Agreement and authorizes
Agent to deliver an executed copy to Buyer.
 
 
Page 7of 18

--------------------------------------------------------------------------------

 
 


 
SELLER:
ADDRESS:
Michelle Bell
C/O Robert Clifford
Capital Real Estate Advisors
By: /s/ Michelle Bell
 
11755 Wilshire Blvd., Suite 1800
   
Los Angeles, CA 90025
310.231.1270 x 233
racwh@earthlink.net
Date
               
BUYER:
ADDRESS:
Retail Opportunity Investments Corp.
3 Manhattanville Road
By: /s/ Stuart Tanz
 
2nd Floor
Stuart Tanz
CEO
 
Purchase, New York 10577
 
Date 11/25/09
   

 


 